              Case 2:20-cv-02419-PBT Document 18 Filed 07/26/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AYANA M. ALBURG, et al.,                             :
                                                     :
                                                     :
                         Plaintiffs,                 :             CIVIL ACTION
                                                     :
         v.                                          :             NO. 20-2419
                                                     :
ELIJAH K. JONES, et al.,                             :
                                                     :
                         Defendants.                 :

                                                ORDER

         AND NOW, this__26th__ day of July 2021, upon consideration of the Motions to

Dismiss from both the Ridley Township Police Defendants (ECF 11) and the Pennsylvania State

Police Defendants (ECF 12), along with Plaintiffs’ Response in Opposition to both Motions

(ECF 15), IT IS HEREBY ORDERED AND DECREED that all Defendants’ Motions are

GRANTED.

               1. Plaintiffs’ Amended Complaint is DISMISSED WITH PREJUDICE.1

               2. The Ridley Township Defendants’ first Motion to Dismiss (ECF 8) and Motion

                  for Reply Brief (ECF 16) are DENIED AS MOOT.




                                                            BY THE COURT:

                                                            /s/ Petrese B. Tucker
                                                            _____________________________
                                                            Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated July 26, 2021
